ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Advanced Cleaning Technologies, Inc.          )        ASBCA No. 62079
                                              )
Under Contract No. CONUS 15-517               )

APPEARANCE FOR THE APPELLANT:                          Hallie H. Gibbs II, Esq.
                                                        Gibbs Pool and Turner, P.C.
                                                        Jefferson City, MO

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       MAJ Ronald M. Hermann, JA
                                                        Trial Attorney

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: August 20, 2019




                                                  1    dministrative Judge
                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62079, Appeal of Advanced
Cleaning Technologies, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals